Fourth Court of Appeals
                                San Antonio, Texas
                                      August 22, 2018

                                   No. 04-17-00223-CV

                              Maria Lidia GONZALEZ, et al.,
                                         Appellant

                                             v.

                         ESTATE OF IDELFONSO RAMIREZ,
                                     Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 6215
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
       The appellants unopposed second motion for extension of time to file reply brief is
hereby GRANTED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court